Exhibit 10.1

SENIOR STRATEGIC ADVISOR AGREEMENT




THIS AGREEMENT is made by and between Palomar Medical Technologies, Inc.
(hereafter “Company”), and Louis P. (Dan) Valente of 44 Concord Rd, Weston, MA
02493 (hereafter “Advisor”), commencing on 3/9/12 (“Effective Date”).


WHEREAS, Advisor represents he has the ability and experience to render
strategic advisory services to Company and desires to provide these services to
Company;


WHEREAS, Company wishes to obtain the services of Advisor;


NOW, THEREFORE, based on the foregoing and other covenants, conditions, and
promises hereinafter set forth, Company and Advisor hereby agrees as follows:


1. Scope of Work


Advisor will perform the advisory services for Company and/or its affiliates
(together, the “Company”) described in Schedule 1 (the “Services”).


2. Compensation


Company will pay Advisor an advisory fee in the amount and on the terms
specified in Schedule 2.


3. Manner of Performance


Advisor represents that Advisor has the requisite expertise, ability, and legal
right to render the Services and will perform the Services in an efficient
manner.  Advisor will abide by all laws, rules, and regulations that apply to
the performance of the Services.


4. Independent Contractor


Advisor is not a partner, employee, or agent of Company and shall have no
authority to incur expenses on Company’s behalf without prior written
consent.  All statements submitted by Advisor for expenses shall be subject to
approval by Company.  Advisor is solely responsible for all workers’
compensation and insurance premiums and liability, withholding and paying any
and all federal, state, and local taxes, social security payments, and any other
taxes or payments which may be due incident to payments made by Company for
service services rendered under this Agreement.


5. Termination


Notwithstanding anything to the contrary contained herein, either party may
terminate this Agreement for any reason by giving sixty (60) days’ written
advance notice.  Company may, at its option, immediately terminate this
Agreement by giving written notice in the event of Advisor’s breach or in the
event Advisor is unable to or refuses to perform in accordance with any
provision of this Agreement.  Upon termination of this Agreement, pursuant to
this paragraph, Company’s obligation to pay Advisor’s compensation shall cease
on the effective date of termination.

 
 

--------------------------------------------------------------------------------

 



6. Confidential Information


In order to assist Advisor in the performance of this Agreement, Company may
provide Advisor with confidential information belonging to Company or to third
parties working with Company including, but not limited to, trade secrets,
ideas, data, business plans, drawing, concepts, creative works, inventions, and
compilations of information (hereafter “Confidential Information”).


Advisor shall use at least the same degree of care to protect and prevent
unauthorized disclosure of any Confidential Information as he or she would use
to protect and prevent unauthorized disclosures of his own proprietary
information unless such information (a) was known to Advisor prior to receipt of
the information directly or indirectly from Company; (b) is now or becomes known
to Advisor through no act or failure to act on the part of Advisor or of any
person under any obligation of confidentiality to Company; or (c) is now or
becomes generally known or available to the public.  Advisor shall use
Confidential Information only in the performance of this Agreement.  No other
use of Confidential Information, whether for Advisor’s benefit or for the
benefit of others, shall be permitted.  In no event is Advisor authorized to
disclose Confidential Information without the prior written approval of Company.
Advisor agrees that Advisor’s obligations under this Paragraph 6 shall apply
during the term of this Agreement and for a period of five (5) years after the
expiration of this Agreement.




7. Company Property


All Company Confidential Information referred to above and similar items
relating to Company’s business, including work product by Advisor and/or coming
into Advisor’s possession, shall remain the exclusive property of
Company.  Advisor shall return to Company all such Company property or third
party Confidential Information obtained during the course of this Agreement when
this Agreement terminates or at such earlier time as might be requested by
Company.  Company shall have the sole right to use, sell, license, publish, or
otherwise disseminate or transfer rights in work prepared by Advisor pursuant to
the performance of this Agreement.


8. Inventions


Advisor shall, during and subsequent to the term of this Agreement, communicate
to Company all inventions, designs, or improvements or discoveries made or
conceived in connection with any Confidential Information received or  project
or work assignment performed pursuant to this Agreement whether conceived by
Advisor alone or with others and whether or not conceived during regular working
hours.  Advisor shall assign to Company and hereby does assign to Company,
without further consideration or compensation, all right, title, and interest in
and to such inventions, designs, improvements, or discoveries.  Advisor shall
also provide Company, at Company’s expense, all proper assistance to obtain and
maintain in any and all nations, patents for these inventions, designs,
improvements, or discoveries and vest Company with full and exclusive title to
all patents.  All inventions, designs, improvements, or discoveries covered by
this paragraph shall be and remain the property of Company, whether or not
patented.


9. Copyrights and Trademarks


All material produced under this Agreement, whether produced by Advisor alone or
with others and whether or not produced during regular working hours, shall be
considered work made for hire and the property of Company.  Advisor shall,
during and subsequent to the term of this Agreement, assign to Company and
hereby does assign to Company, without further consideration or compensation,
all right, title, and interest in and to all material produced under this
Agreement.  Advisor shall also provide Company, at Company’s expense, all proper
assistance to secure for Company and maintain for Company’s benefit all
trademarks and trade names and registrations thereof, copyrights and
registrations, extensions, and renewals thereof on all such material, including
any translations.  All material produced under this Agreement shall be and
remain the property of Company whether or not registered.

 
 

--------------------------------------------------------------------------------

 



10. Use and Disclosure of Ideas and the Like


Advisor shall not use or disclose to Company any subject matter in the course of
performing this Agreement, including ideas, processes, designs, and methods,
unless he or she has the right to so use or disclose.  Advisor shall hold
Company harmless for the use of subject matter disclosed or used in the
performance of this Agreement when it is know or should have reasonable been
known by Advisor that others have rights therein.  During the term of this
Agreement, Advisor may provide services to other parties so long as those
services do not interfere with the Services to be rendered to Company, except as
provided in section 11.


11. No Assignment


Advisor shall not subcontract, assign or delegate any portions of the Services
or any monies due hereunder.


12. Entire Agreement


This Agreement constitutes the entire understanding of the Parties and revokes
and supersedes any and all other prior agreements, either oral or written,
between the parties hereto with respect to the subject matter hereof.  This
Agreement contains all of the covenants and agreements between the parties with
respect to said matter.  This Agreement may not be altered, amended, or modified
except by written instrument signed by the parties hereto and specifically
referring to this Agreement.  The failure of either Party at any time, or for
any period of time, to enforce any of the provisions of this Agreement shall not
be construed as a waiver of such provisions or as a waiver of the right
thereafter to enforce each and every such provision.  If any provision of this
Agreement is found to be invalid by any court, the invalidity of such provision
shall not affect the validity of the remaining provisions hereof.


13. Applicable Law


This Agreement and any subsequent modifications or amendments hereto shall be
deemed to have been executed in the Commonwealth of Massachusetts, U.S.A.  This
Agreement and all amendments, modifications, alterations, or supplements hereto,
and the rights of the Parties hereunder, shall be interpreted, construed, and
enforced under and governed by the laws of the Commonwealth of Massachusetts,
without regard to its principles of conflict of laws, and the United States of
America.  It is the intention of the Parties that any notice provisions of this
Agreement shall not be construed as an Agreement by the Parties that the laws of
any other state or country govern the terms of this Agreement.  All disputes
shall be resolved in the applicable state or federal courts of
Massachusetts.  The Parties consent to the jurisdiction of such courts, agree to
accept service of process by mail, and waive any jurisdictional or venue
defenses otherwise available.



 
 

--------------------------------------------------------------------------------

 



This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute but one and the same
instrument.  Any signature on this Agreement, any notice, or other document
executed in connection with this Agreement may be transmitted by facsimile and
shall be treated for all purposes as an original document.


No other rights or licenses are granted or deemed granted hereunder or in
connection herewith, other than those rights or licenses expressly granted in
this Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates below their respective names.


PALOMAR MEDICAL TECHNOLOGIES, INC.
 
 
By: /s/ Joseph P. Caruso   
Joseph P. Caruso, CEO         
 
Date: March 9, 2012

          




ADVISOR
 

 
By: /s/ Louis P. (Dan) Valente  
Louis P. (Dan) Valente
 
Date: March 9, 2012


 
 

--------------------------------------------------------------------------------

 

 
Schedule 1



 
ADVISOR’S DUTIES





Advisor’s duties shall include providing strategic advising to the Company in
various areas, including but not limited to mergers and acquisitions, new
business development and other strategic initiatives.









 
 

--------------------------------------------------------------------------------

 

Schedule 2

COMPENSATION


Company will pay Advisor $8,333.33 per month. All currency expressed herein
shall be in US Dollars. No other costs or expenses shall be paid.
 







 
 

--------------------------------------------------------------------------------

 
